AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment No. 2 to Employment Agreement (“Amendment”) is made as of the
18th day of July, 2008, by and between RUBY TUESDAY, INC., a Georgia corporation
(the “Company”) and SAMUEL E. BEALL, III, a resident of the State of Tennessee
(“Executive”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated of as June 19, 1999, as amended by Amendment No. 1 to Employment
Agreement dated January 9, 2003 (collectively, the “Agreement”); and

WHEREAS, Executive and the Company desire to amend the Agreement as hereinafter
set forth; and

WHEREAS, capitalized terms not otherwise defined herein shall have the same
meanings attributed to such terms in the Agreement.

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree that the Agreement shall be amended, effective
as of July 18, 2008, as follows:

1.     Section 3.2 of the Agreement is deleted in its entirety and the following
is substituted therefor:

 

“3.2

Incentive Compensation.

 

(a)       The Executive shall be entitled to an annual bonus opportunity
pursuant to the terms of the Ruby Tuesday, Inc. 2006 Executive Incentive
Compensation Plan, based upon performance criteria approved by the Board of
Directors of the Company, or appropriate committee thereof, with a target bonus
equal to one hundred percent (100%) of Base Salary and a maximum bonus equal to
one hundred and seventy-five percent (175%) of Base Salary. Any annual bonuses
earned shall be paid as soon as practicable following the close of the
applicable fiscal year but in no event later than the later of the 15th day of
the third month following such fiscal year or the 15th day of the third month
following the end of the calendar year containing the last day of such fiscal
year; provided, further, however, that payment of all or any portion of an
annual bonus payment may be deferred by the Executive pursuant to any deferred
compensation plan in effect to the extent such deferral is effected in
compliance with Section 409A of the Internal Revenue Code.

(b)       The Executive shall also be entitled to participate in such long-term
incentive compensation programs as may be developed from time to time for the
senior management of the Company, including grants of any awards under the
Company’s equity incentive plans. Such compensation shall be awarded to
Executive according to the same criteria pursuant to which such compensation is
then being awarded to other senior executives of the Company. The target values
of annual equity incentive award(s), determined as of the grant date, to be
awarded to the Executive during the Term are set forth on Appendix 3.2(b)
attached hereto. The type and number of any annual award(s) shall be determined
by the Compensation and Stock Option Committee of the Board of Directors of the
Company; provided, however, that the equity incentive award(s) may be

 

--------------------------------------------------------------------------------

comprised of one or more of the following types of awards: options, restricted
stock and/or stock appreciation rights.”

 

 

2.

By adding a new Section 3.10 to the Agreement, as follows:

“3.10   Reimbursement of Expenses. The Company agrees to reimburse the Executive
for all reasonable and necessary business (including travel) expenses incurred
by him in the performance of his duties hereunder; provided, however, that the
Executive shall, as a condition of reimbursement, submit verification of the
nature and amount of such expenses in accordance with reimbursement policies
from time to time adopted by the Company and in sufficient detail to comply with
rules and regulations promulgated by the Internal Revenue Service. All expenses
eligible for reimbursement under this Agreement must be incurred by the
Executive during the Term of this Agreement to be eligible for reimbursement.
All reimbursements shall be paid as soon as administratively practicable, but in
no event shall any reimbursement be paid after the last day of the calendar year
following the calendar year in which the expense was incurred, nor shall the
amount of reimbursable expenses incurred in one taxable year affect the expenses
eligible for reimbursement in any other taxable year.”

 

3.         Section 3.7 of the Agreement is deleted in its entirety and the
following is substituted therefor:

“3.7     Executive Supplemental Pension Plan Benefit. Notwithstanding any
existing or future provision of the Ruby Tuesday, Inc. Executive Supplemental
Pension Plan to the contrary, if the Executive timely elects a lump sum form of
payment under the Ruby Tuesday, Inc. Executive Supplemental Pension Plan, the
lump sum amount shall be the amount as determined in accordance with Appendix
3.7.”

 

4.         Sections 4.1 through 4.8 of the Agreement are deleted in their
entirety and the following is substituted therefor:

 

“4.1     Death. In the event of the Executive’s death, this Agreement shall
terminate and the Company shall have no further obligations hereunder except as
follows: (a) payment of any obligations earned and accrued but unpaid as of the
date of death; (b) payment of that portion of Base Salary payable through the
end of the calendar month in which the death occurs; (c) payment of earned but
unused vacation through the end of the calendar month in which the death occurs;
and (d) payment of a pro rata portion of the annual bonus, if any, payable for
the fiscal year in which the death occurs with such pro rata portion paid when
and as such annual bonus would normally be paid. Payments due under clauses (a),
(b) and/or (c) above shall be made in a lump sum in cash as soon as
Administratively Practicable following the date of death. Payment of obligations
under any other employee benefit plans shall be determined in accordance with
the provisions of those plans.

 

4.2       Disability. In the event the Company determines that the Executive is
subject to a Disability, this Agreement and the Executive’s employment may be
terminated by the Company; provided, however, that no such Termination may be
effected prior to the

 

--------------------------------------------------------------------------------

expiration of six (6) months following the date that the Disability
determination is made. In the event of such a Termination, the Company shall
have no further obligations hereunder except as follows: (a) payment of any
obligations earned and accrued but unpaid as of the date of termination due to
Disability; (b) payment of that portion of Base Salary payable through the end
of the calendar month in which the Disability determination is made; (c) payment
of an amount equal to thirty (30) days of sick pay; (d) payment of earned but
unused vacation through the end of the calendar month in which the Disability
determination is made; and (e) payment of a pro rata portion of the annual
bonus, if any, payable for the fiscal year in which the Disability determination
is made with such pro rata portion paid when and as such annual bonus would
normally be paid. Payments due under clauses (a), (b), (c) and/or (d) above
shall be made in a lump sum in cash as soon as Administratively Practicable
following the date of Termination due to Disability. Payment of obligations
under any other employee benefit plans shall be determined in accordance with
the provisions of those plans.

 

4.3       Normal Retirement. In the event of the Executive's Normal Retirement,
this Agreement shall terminate and the Company shall have no further obligations
hereunder except as follows: (a) payment of any obligations earned and accrued
but unpaid as of the date of Normal Retirement; (b) payment of that portion of
Base Salary payable through the end of the calendar month in which the Normal
Retirement occurs; (c) payment of earned but unused vacation through the end of
the calendar month in which the Normal Retirement occurs; and (d) payment of a
percentage of the Base Salary amount in effect when the Termination occurs,
which percentage is determined in accordance with the following table:

Fiscal Quarter in Which the

 

Termination Occurs

Applicable Percentage

 

 

First

25%

 

Second

50%

 

Third

75%

 

Fourth

100%

 

Payments due under clauses (a), (b), (c) and/or (d) above shall be made in a
lump sum in cash as soon as Administratively Practicable following the date of
Normal Retirement. Payment of obligations under any other employee benefit plans
shall be determined in accordance with the provisions of those plans.

4.4       Early Retirement. In the event of the Executive's Early Retirement,
this Agreement shall terminate and the Company shall have no further obligations
hereunder except as follows: (a) payment of any obligations earned and accrued
but unpaid as of the date of Early Retirement except that no payment shall be
made for any annual bonus that may have been earned but remained unpaid as of
the date of Early Retirement; (b) payment of earned but unused vacation through
the end of the calendar month in which the Early Retirement occurs; and
(c) payment of that portion of Base Salary payable through the end of the
calendar month in which the Early Retirement occurs. Payments due under clauses
(a), (b) and/or (c) above shall be made in a lump sum in cash as soon as

 

--------------------------------------------------------------------------------

Administratively Practicable following the date of Early Retirement. Payment of
obligations under any other employee benefit plans shall be determined in
accordance with the provisions of those plans.

4.5       Voluntary Resignation Prior to Early Retirement. In the event the
Executive effects a Termination by voluntarily resigning prior to his
eligibility for Early Retirement, this Agreement shall terminate and the Company
shall have no further obligations hereunder except as follows: (a) payment of
any obligations earned and accrued but unpaid as of the date of Termination
except that no payment shall be made for any annual bonus that may have been
earned but remained unpaid as of the date of the Termination; (b) payment of
earned but unused vacation through the end of the calendar month in which the
Termination occurs; and (c) payment of that portion of Base Salary payable
through the end of the calendar month in which the Termination occurs. Payments
due under clauses (a), (b) or (c) above shall be made in a lump sum in cash as
soon as Administratively Practicable following the date of Termination. Payment
of obligations under any other employee benefit plans shall be determined in
accordance with the provisions of those plans.

 

4.6       Involuntary Termination for Cause. In the event the Company effects a
Termination of the Executive for Cause, this Agreement shall terminate and the
Company shall have no further obligations hereunder except as follows: (a)
payment of any obligations earned and accrued but unpaid as of the date of
Termination except that no payment shall be made for any annual bonus that may
have been earned but remained unpaid as of the date of the Termination; (b)
payment of earned but unused vacation through the end of the calendar month in
which the Termination occurs; and (c) payment of that portion of Base Salary
payable through the end of the calendar month in which the Termination occurs.
Payments due under clauses (a), (b) and/or (c) above shall be made in a lump sum
in cash as soon as Administratively Practicable following the date of
Termination. Payment of obligations under any other employee benefit plans shall
be determined in accordance with the provisions of those plans.

 

4.7       Qualified Termination. In the event of (a) a Qualified Termination;
(b) an involuntary Termination of the Executive other than for Cause; or (c) an
election by the Executive to effect a voluntary Termination within sixty (60)
days after a failure of the Board of Directors of the Company to elect, or the
action of the Board of Directors to remove, in either case in the absence of
Cause, the Executive as Chairman of the Board, this Agreement shall terminate
and the Company shall have no further obligations hereunder except as follows:
(i) payment of any obligations earned and accrued but unpaid as of the date of
the Qualified Termination or other Termination, as applicable; (ii) payment of a
lump sum amount equal to the product of four (4), multiplied by the Base Salary
amount in effect when the Qualified Termination occurs; (iii) payment of a
percentage of the Base Salary amount in effect when the Qualified Termination
occurs, which percentage is determined in accordance with the following table:

 

--------------------------------------------------------------------------------

 

Fiscal Quarter in Which the

 

Qualified Termination Occurs

Applicable Percentage

 

 

First

25%

 

Second

50%

 

Third

75%

 

Fourth

100%

 

(iv) the payment of earned but unused vacation through the end of the calendar
month in which such Qualified Termination (or other Termination) occurs; and (v)
the provision of health, life and disability coverages to the Executive and
eligible dependents for a period of thirty-six (36) months at active employee
rates (or reimbursement for replacement coverage(s) in an amount not to exceed
the cost of the corresponding Company coverage to the extent continued Company
coverage can not be provided pursuant to any underlying insurance policy then in
effect or where such continued coverage would have adverse tax effects to the
Executive or other plan participants). Payments due under clauses (i), (ii),
(iii) and/or (iv) shall be made in a lump sum in cash as soon as
Administratively Practicable following the date of the Qualified Termination (or
other Termination). Payment of obligations under any other employee benefit
plans shall be determined in accordance with the provisions of those plans;
provided, however, that the Executive’s accrued benefit under the Ruby Tuesday,
Inc. Executive Supplemental Pension Plan shall be determined by increasing the
Executive’s actual years of ‘Continuous Service’ (as defined therein) by an
additional three (3) full years.

 

Notwithstanding any other provision of this Agreement to the contrary, if the
aggregate amount provided for in this Agreement and any other payments and
benefits which the Executive has the right to receive from the Company and its
Affiliates (determined without regard to the provisions of this paragraph) would
subject the Executive to an excise tax under Section 4999 of the Internal
Revenue Code (or any successor federal tax law), or any interest or penalties
are incurred or paid by the Executive with respect to such excise tax (any such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to an additional payment from the Company as is necessary (after taking
into account all federal, state and local taxes (regardless of type, whether
income, excise or otherwise) imposed upon the Executive as a result of the
receipt of the payment contemplated by this Agreement) to place the Executive in
the same after-tax position the Executive would have been in had no Excise Tax
been imposed or incurred or paid by the Executive. The accounting firm of
Lattimore, Black, Morgan and Cain (or its successor) or any other certified
public accounting firm agreed to by the Company and the Executive shall
determine the extent, if any, of the Company’s obligations pursuant to this
paragraph after receipt of notice from either the Company or the Executive that
a payment has been made that may subject the Executive to the Excise Tax. The
accounting firm shall make its determination within thirty (30) days after the
receipt of any such notice. The Company shall pay to the Executive in cash in a
lump sum any amount that the accounting firm determines would be due pursuant to
this paragraph by March 15th of the calendar year

 

--------------------------------------------------------------------------------

following the calendar year in which the Qualified Termination or other
Termination occurs.

 

4.8       Section 409A. Notwithstanding the foregoing provisions of this Section
4, if Executive is a “specified employee” within the meaning of Section 409A of
the Internal Revenue Code and the regulations thereunder, to the extent that all
or a portion of the payments under Sections 4.3 through 4.7 exceeds the amount
that can be paid under the foregoing schedule as separation pay that does not
constitute a deferral of compensation under Section 409A and the regulations
thereunder, or that otherwise can be paid under the foregoing schedule without
resulting in a failure under Section 409A(a)(1) pursuant to Treasury Regulations
Section 1.409A-1(b)(9)(iii), payment shall be delayed until the later of six (6)
months after termination of employment or the date the payment would otherwise
be made under the foregoing schedule. Any payments that are so delayed shall be
paid in one lump sum in cash upon the date the delayed payments are made.”

 

 

6.

By adding a new Section 20.0 to the Agreement, as follows:

“20.0   ‘Administratively Practicable’ shall mean with respect to a payment
event a date that is no later than thirty (30) days following the occurrence of
the payment event; provided further, that if the thirty-day period straddles two
(2) calendar years, the Company shall have the sole discretion as to when the
payment is made within the thirty-day period.”

 

7.         Section 20.7 of the Agreement is deleted in its entirety and the
following is substituted therefor:

"20.7 ‘Disability’ shall mean that the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
placement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the service provider's employer."

8.         Section 20.8 of the Agreement is deleted in its entirety and the
following is substituted therefor:

“20.8   ‘Early Retirement’ shall mean a voluntary Termination by the Executive
on or after attaining age 55 but prior to attaining age 65.”

9.         Section 20.10 of the Agreement is deleted in its entirety and the
following is substituted therefor:

“20.10 ‘Normal Retirement’ shall mean a voluntary Termination by the Executive
on or after attaining age 65.”

 

--------------------------------------------------------------------------------

10.       Section 20.11 of the Agreement is deleted in its entirety and the
following is substituted therefor:

 

“20.11 ‘Qualified Termination’ shall mean, during the Term, any one of the
following Termination events: (a) a voluntary Termination by the Executive for
any reason within twelve (12) months following a Change of Control; or (b) a
voluntary Termination by the Executive following a Change of Control for any one
of the following reasons:

 

(i)        a reduction in the Executive’s then current Base Salary or a
reduction in the Executive’s target bonus opportunity, expressed as a percentage
of Base Salary;

 

(ii)       a failure to elect or reelect the Executive to the positions of Chief
Executive Officer and Chairman of the Board of Directors;

 

(iii)      a material diminution in the Executive’s duties or responsibilities;

 

(iv)      a change in supervisory authority such that the Executive no longer
reports directly to the Board of Directors of the Company;

 

(v)       a material diminution in the budget authority over which the Executive
retains authority;

 

(vi)      a material change in the geographic location at which the Executive
must perform his duties; or

 

(vii)     any other action or inaction that constitutes a material breach of the
Agreement.”

 

 

11.

By adding new Section 20.11A to the Agreement, as follows:

 

“20.11A          ‘Termination’ For purposes of Section 4, Executive will have
effected or experienced a Termination only if either (a) the Executive has
ceased to perform any services for the Company and all affiliated companies
that, together with the Company, constitute the “service recipient” within the
meaning of Code Section 409A and the regulations thereunder (collectively, the
“Service Recipient”) or (b) the level of bona fide services the Executive
performs for the Service Recipient after a given date (whether as an employee or
as an independent contractor) permanently decreases (excluding a decrease as a
result of military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
Executive retains a right to reemployment with the Service Recipient under an
applicable statute or by contract) to no more than twenty percent (20%) of the
average level of bona fide services performed for the Service Recipient (whether
as an employee or an independent contractor) over the immediately preceding
36-month period.”

 

--------------------------------------------------------------------------------

 

12.

By adding new Appendix 3.2(b) to the Agreement, as follows:

 

“Appendix 3.2(b)

 

The target value of annual equity incentive award(s), determined as of the grant
date, to be awarded to the Executive in each fiscal year during the Term
commencing with the 2008 fiscal year shall be the sum of (a) plus (b) where:

 

(a) is the grant date value of equity incentive award(s) granted at target level
for the immediately preceding fiscal year; and

 

 

(b) is the greater of:

 

 

(i) four percent (4%) multiplied by (a), or

 

(ii) the increase as may be recommended by the Company’s independent
compensation consultants based upon peer group competitive market data.

 

In determining the ‘grant date value’ of awards to be granted pursuant to
Section 3.2, the Company shall apply (1) the Black-Scholes pricing formula (or
any successor formula) applied by the Company in expensing options for purposes
of preparing its audited financial statements (for the fiscal quarter ending
immediately prior to the grant date) in determining the value as of the date of
grant of any option award(s); (2) the closing price of the Company’s common
stock on the last business day immediately prior to the grant date as reported
by the exchange on which the shares are then traded in determining the value as
of the date of grant of any restricted stock award(s); and (3) the Black-Scholes
pricing formula (or any successor formula) applied by the Company in expensing
stock appreciation rights for purposes of preparing its audited financial
statements (for the fiscal quarter ending immediately prior to the grant date)
in determining the value as of the date of grant of any stock appreciation
rights award(s).”

 

 

13.

By adding new Appendix 3.7 to the Agreement, as follows:

 

“Appendix 3.7

 

In accordance with Section 3.7 of this Agreement, if the Executive timely elects
a lump sum form of payment under the Ruby Tuesday, Inc. Executive Supplemental
Pension Plan, the lump sum amount shall be the amount as determined in
accordance with this Appendix 3.7, as follows:

 

 

Effective Date of Retirement

Lump Sum Amount

 

 

Prior to June 3, 2008

$7,565,106

 

On or after June 3, 2008, but prior to June 2, 2009

$7,584,587

 

On or after June 2, 2009, but prior to June 19, 2010

$7,740,709

 

--------------------------------------------------------------------------------

 

If the Executive’s effective date of retirement is later than the initial date
identified in the applicable line of this Appendix 3.7 but before the initial
date in the immediately succeeding line, the lump sum amount shall be an amount
between the lump sum amounts indicated by such lines as determined by straight
line interpolation.

 

If the effective date of retirement is on or after June 19, 2010, the provisions
of the Ruby Tuesday, Inc. Executive Supplemental Pension Plan shall apply
without regard to this Appendix 3.7.”

 

14.       Affirmation of Agreement. To the extent not amended herein, the
remaining terms and conditions of the Agreement are ratified and reaffirmed.

 

IN WITNESS WHEREOF, the Company and the Executive have executed and delivered
this Amendment as of the date first shown above.

 

COMPANY:

 

RUBY TUESDAY, INC.

 

 

By: /s/ Marguerite N. Duffy

Marguerite N. Duffy

Senior Vice President &

Chief Financial Officer

 

 

 

 

By: /s/ Stephen I. Sadove

Stephen I. Sadove

Chairman, Compensation & Stock

Option Committee

 

 

EXECUTIVE:

 

/s/ Samuel E. Beall, III

 

SAMUEL E. BEALL, II

 

 

5146550_3.RTF

 

 